Order entered November 19, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01167-CV

     IN THE ESTATE OF MELISSA WAGNER OSBORNE, DECEASED, Appellant


                          On Appeal from the Collin County Probate
                                    Collin County, Texas
                            Trial Court Cause No. PB1-1506-2016

                                             ORDER
       The reporter’s record in this case indicates that exhibits were admitted into evidence as

Applicant’s Exhibits A1 through A7 and Contestant’s Exhibits A through Y. None of these

exhibits were filed with the reporter’s record.

       We ORDER Jacaqueline Love-Worline, deputy court reporter of Probate Court, to file,

within TEN DAYS of the date of this order, a supplemental reporter’s record containing

Applicant’s Exhibits A1 through A7 and Contestant’s Exhibits A through Y.


                                                       /s/   DAVID J. SCHENCK
                                                             JUSTICE